Filed 2/16/21 P. v. Holt CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A161016
 v.
 DOMINICK MATTHEW HOLT,                                                 (Lake County
                                                                        Super. Ct. No. CR952151)
             Defendant and Appellant.


         Defendant Dominick Matthew Holt entered a plea of no contest to one
count of forcible sexual penetration (Pen. Code,1 § 289, subd. (a)(1)(C)), and
was sentenced to the low term of six years in state prison. Holt appeals from
the judgment of conviction challenging the denial of his request to withdraw
his plea of no contest. His counsel has asked this court for an independent
review of the record to determine whether there are any arguable issues.
(People v. Wende (1979) 25 Cal.3d 436.) Holt was informed of his right to file
a supplemental brief and did not do so. We conclude there are no arguable
issues and affirm.
         In October 2018, 14-year-old S.D. reported that she had been sexually
assaulted by Holt at a residence where she had been temporarily staying.2


         1   All further undesignated statutory references are to the Penal Code.
         2   The facts are taken from the preliminary hearing.


                                                               1
Holt was charged with forcible sexual penetration (§ 289, subd. (a)(1)(C)
[count I]); forcible sexual intercourse (§ 261, subd. (a)(2) [count II]); and
indecent exposure (§ 314 [count III]). In January 2019, Holt was found
incompetent but his competency was later restored and criminal proceedings
resumed with a preliminary hearing in July 2019.
      On the eve of trial, Holt indicated that he wanted to enter a
change of plea. On February 7, 2020, Holt pled no contest to one count of
forcible sexual penetration in exchange for a maximum of six years in prison
and sex offender registration upon his release. Several months later—and
represented by a new attorney—Holt moved to withdraw his plea on the
grounds that he did not understand the consequences of the plea. According
to the motion, Holt, who suffers from unspecified bipolar disorder, also has
“consistently had cognitive impairment which impacts his ability to
understand abstract concepts.”
      At an evidentiary hearing, Holt testified the medication he takes for
“depression and . . . anger outbursts” makes him “slow” and unable to
“understand[] certain words and conversations.” Holt said he had been
persuaded by some jail inmates to take the plea so that he could go to prison
with them in a group. Holt recalled talking with counsel and going over the
change of plea form, but said that, at the time of his plea, he did not
understand the elements of the charges against him or what it meant to
plead no contest. Holt said he did not remember the plea colloquy with the
judge and did not understand what a free and voluntary plea meant. He
recalled being asked at the time if he had any questions and telling the judge
that he did not. Holt remembered initialing and signing the plea form but
“lied” when he told the judge that he understood what the plea form meant
because he thought going to prison with the others was “the best option.”



                                         2
      Trial counsel, Dana Liberatore, testified he was surprised when Holt
told him on February 7, 2020, that he wanted to change his not guilty plea.
Liberatore said he “had met with [Holt] very extensively throughout the
preparation of the case,” “had spoken with his family as well,” and had the
impression that Holt was not going to “take a deal.” On the day of the plea,
Liberatore said he was “alert” for any cognitive difficulties Holt might have
been having due to medication, but he saw none. Knowing that Holt had
been previously found incompetent, Liberatore spent extra time explaining
the plea to Holt, approximately 45 minutes compared to his normal
advisements of 20 or 30 minutes, “to make sure he really knew what he was
doing.” At no point did Holt express a lack of understanding about the
information Liberatore provided. Liberatore averred that he would not have
submitted the plea form if he thought Holt did not understand its contents.
      In denying the motion, the trial judge found Liberatore’s testimony to
be very credible, and the judge specifically remembered taking the no contest
plea and recalled that Liberatore “spent a considerable amount of time” going
over the plea terms with Holt in the jury room on the day of the plea. The
trial judge said he had “no shadow of a doubt” that at the time of the plea
Holt understood what he was doing. The judge found that Holt made a
“rational, understandable decision” to take the plea, doing so while knowingly
and intelligently waiving his trial rights with an understanding of the
consequences. According to the judge, Holt gave “intelligent, appropriate
responses” without any hesitation.
      Holt appealed and requested a certificate of probable cause, alleging
that he was denied the right to a jury trial when the court denied his motion
to withdraw the plea. The trial court issued the probable cause certificate.




                                       3
                                 DISCUSSION
      Section 1018 permits the withdrawal of a guilty plea for good cause. A
defendant moving to withdraw a plea must establish by clear and convincing
evidence that the plea was entered as a result of mistake, ignorance,
inadvertence, or was not entered freely and voluntarily. (People v.
Hightower (1990) 224 Cal.App.3d 923, 928.) “ ‘[T]he withdrawal of a plea of
nolo contendere . . . is within the sound discretion of the trial court after due
consideration of the factors necessary to bring about a just result.’ ” (Ibid.)
      We conclude the court did not abuse its discretion in denying Holt’s
motion to withdraw. Review of the record establishes Holt knew he was
pleading no contest pursuant to a plea bargain. Further, the record does not
demonstrate the plea was coerced or involuntary. Nor was the plea a result
of mistake, ignorance, or inadvertence.
      In sum, Holt was ably represented by counsel throughout the course of
the proceedings, there was no error in the entry of Holt’s plea or in the
sentencing, and Holt’s motion to withdraw was properly denied.
      The judgment is affirmed.




                                        4
                                _________________________
                                Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




People v. Holt A161016


                            5